IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 80 MAL 2022
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
RALPH E. HAUCK, JR.,                         :
                                             :
                    Petitioner               :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of August, 2022, the Petition for Allowance of Appeal is

DENIED, and the Motion to Remove Counsel for Ineffectiveness of Duty is DISMISSED

AS MOOT.